Citation Nr: 0315226	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  01-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a higher initial evaluation for rhus 
dermatitis and urticaria, currently rated 10 percent 
disabling.

2.  Entitlement to a higher initial evaluation for dysthymic 
disorder/somatoform disorder, secondary to under-controlled 
allergic reactions, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1974.  This matter originally came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which denied 
service connection for these claims.  In April 1997, the 
Board remanded this matter back to the RO for the completion 
of additional development of the evidence, and in a September 
1999 rating decision, the RO granted service connection for 
both  claims, assigning an initial evaluation of 10 percent 
for each disability.  In August 2000, however, the veteran 
expressed his disagreement with the initial 10 percent 
disability evaluation levels as assigned by the RO, and the 
matter has since been returned to the Board for appellate 
review of these assigned initial evaluations.    

The Board notes that in a December 2002 statement now 
associated with the claims folder, the veteran appears to 
claim service connection for other disorders.  As the RO has 
not yet addressed these potential claims, the Board currently 
has no jurisdiction to review them.  Accordingly, this matter 
is referred back to the RO for all necessary action.  See 
38 C.F.R. § 20.200 (2002). 


FINDINGS OF FACT

1.  The RO has sufficiently complied with the requirements of 
the Veterans Claims Assistance Act of 2000.

2.  From October 25, 1993, to August 29, 2002, the veteran's 
rhus dermatitis and urticaria was productive of no more than 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  

3.  From August 30, 2002, the veteran's rhus dermatitis and 
urticaria has been productive of mainly a history of rhus 
dermatitis, but also of active, chronic urticaria that has 
caused recurrent debilitating episodes occurring at least 
four times during the past 12-month period, which has 
required intermittent systemic immunosuppressive therapy for 
control.

4.  From October 25, 1993, to November 6, 1996, the veteran's 
dysthymic disorder/somatoform disorder, secondary to under-
controlled allergic reactions, was productive of 
symptomatology representative of less than definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, where psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment, with symptomatology instead being 
representative of emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment. 

5.  From November 7, 1996, the veteran's dysthymic 
disorder/somatoform disorder, secondary to under-controlled 
allergic reactions, has been productive of occupational and 
social impairment with occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, weekly panic attacks and chronic sleep impairment.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation in excess of 
10 percent for rhus dermatitis and urticaria have not been 
approximated.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159, Part 4, including § 4.118, 
Diagnostic Code 7806 (2002).

2.  The criteria for an increased evaluation of 30 percent 
from August 30, 2002, for rhus dermatitis and urticaria have 
been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 67 Fed. Reg. 49,590-9 (July 31, 2002) (codified 
as amended at 38 C.F.R. § 4.118); 38 C.F.R. §§ 3.102, 3.159, 
Part 4, including § 4.118, Diagnostic Code 7825 (2002).

3.  The criteria for a higher initial evaluation in excess of 
10 percent for dysthymic disorder/somatoform disorder, 
secondary to under-controlled allergic reactions, have not 
been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159, Part 4 (2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996). 

4.  The criteria for an increased evaluation of 30 percent 
from November 7, 1996, for dysthymic disorder/somatoform 
disorder, secondary to under-controlled allergic reactions, 
have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, 
including § 4.130, Diagnostic Codes 9423, 9433, 9435 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claims, as well as the 
applicable laws and regulations, as indicated in the October 
1999 rating decision, the November 2000 statement of the 
case, the January 2002 supplemental statement of the case, 
and in letters from the RO.  The RO also attempted to inform 
the veteran of which evidence he was to provide to VA and 
which evidence the RO would attempt to obtain on his behalf, 
as noted in correspondence dated in September 2001, for 
example.  Further, the Board finds that the RO met its duty 
to assist by making satisfactory efforts to ensure that all 
relevant evidence was associated with the claims file, noting 
that it contains the veteran's service medical records, 
available private medical records, and VA treatment records.  
The veteran was also given VA medical examinations to assess 
his disabilities in February 1994, February 1999 and 
September 2001.  Lastly, the veteran was afforded the 
opportunity to testify at a hearing before the Board on this 
appeal, which was held in March 1996.

The evidence for review in this case includes the veteran's 
service medical records, reports from the aforementioned VA 
examinations, VA treatment records dated from approximately 
March 1994 to August 1997, and the veteran's available 
private medical treatment records, dated from approximately 
August 1979 to April 1982.  The evidence also includes 
hearing testimony, written statements and argument submitted 
by the veteran and his representative, as well as medical 
treatise information and educational records.  In reaching 
its decision herein, the Board has carefully reviewed, 
considered and weighed the probative value of all of the 
relevant evidence of record.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155.  Evaluation of 
a service-connected disability requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  For an increased rating claim, however, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking employment, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in his favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In this case, the Board again notes that the veteran first 
expressed disagreement with the original assignment of a 
disability rating following the award of service connection 
for each of his claims, and as such, the severity of his 
disabilities will be considered during the entire period from 
the initial assignment of his disability ratings to the 
present, as well as the potential applicability of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

Additionally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board observes that in this case, Karnas is applicable to 
both of the veteran's claims, as the legal criteria 
applicable to rating skin disorders, as well as for rating 
mental disorders, changed during the pendency of this appeal.  
Where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, however, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) (West 2002).

I.  Higher Initial Evaluation for Rhus Dermatitis and 
Urticaria

At the time of the veteran's entry into service, he did not 
report any skin problems on his November 1972 report of 
medical history, and no such symptoms or clinical findings 
were listed on the accompanying report of medical 
examination.  

A July 1973 service treatment record, however, noted that the 
veteran had swollen eyelids, weeping swollen ears and a 
weeping swollen left arm.  He was diagnosed with a case of 
severe poison ivy, and given systemic and topical medications 
to alleviate it.  An August 1973 note recorded that the 
veteran required evaluation by an allergist.  Accordingly, a 
February 1974 allergy clinic record notes the veteran's 
history of a severe outbreak of contact dermatitis in July 
1973, while on field maneuvers.  The veteran indicated that 
he had good response to the treatment prescribed for the 
outbreak, with no further trouble afterwards.  He also 
reported, however, that three to four weeks later, he 
developed severe generalized urticaria which lasted for 
approximately one week, resolving with similar treatment.  He 
stated that he had not had a recurrence since, except for an 
occasional lesion occurring monthly, developing on various 
parts of his body.  He indicated that he was not currently on 
any medication.  Clinical findings at the February 1974 
evaluation revealed that the veteran's skin was within normal 
limits, but the service physician recorded impressions of 
rhus hypersensitivity and an acute urticaria attack, now 
subsided.  The veteran was advised to avoid plants of the 
rhus family (such as poison oak and poison ivy) and to 
undergo symptomatic treatment as needed for any reappearance 
of rhus (dermatitis) or urticaria.

At the time of the veteran's separation from service, there 
were no recorded complaints, symptoms or clinical findings 
relative to a chronic skin disorder, as shown on his July 
1974 report of medical history and July 1974 report of 
medical examination.  The veteran signed a supplementary 
report in November 1974, prior to his discharge, indicating 
that nothing had changed since the July 1974 evaluation.

The veteran states that he first received treatment for skin 
problems after service in April 1975 and through 1977, at the 
Glasser Clinic.  He has indicated that this clinic is now out 
of business, and the record reveals that the RO made several 
attempts to procure his treatment records for the claims 
folder, without success.  The veteran has since stated that, 
if still alive, this physician would be very old, and it is 
possible that he no longer has any record of this treatment.  
Nevertheless, the Board finds that the veteran is competent 
to report that he experienced relevant symptomatology in and 
around this time period, regardless of the presence of the 
Glasser Clinic's records in his claims folder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).   

The record does include treatment records from UCLA Medical 
Center, dated from August 1979 to May 1980.  An August 1979 
treatment record reveals the veteran's report of a four to 
five-month history of pruritic papules at his temples, which 
were observed on clinical evaluation.  A shave biopsy 
revealed subacute dermatitis in the skin of the right 
temporal region, and medications were prescribed for its 
treatment.  Remaining records from this facility concerned 
treatment for residual injuries from an automobile accident, 
and so the Board does not find them to be relevant here.    

The veteran also identified records at San Bernardino Medical 
Center, and treatment records dated in April 1982 were 
obtained by the RO.  These records, however, reveal 
assessment of musculoskeletal problems relating to the 
previously mentioned automobile accident, and so the Board 
does not find them to be relevant here. 

In a December 1993 statement, the veteran reported that he 
had developed more extensive allergies since service, 
culminating in a report for treatment at UCLA Medical Center 
in 1982 for symptoms of a sore neck, faintness, excessive 
flushing and sweating.  (The hospital reported to the RO that 
the only records it had on file for the veteran were those 
already released to the RO, dated from August 1979 to May 
1980.)  The veteran reported that the hospital could not 
detect the problem, but that he now knows that those symptoms 
were a part of his current pattern of allergic reactions.  He 
noted that the problem now affects his ears, eyes, mouth and 
sinuses, and stated that he did not seek any medical 
assistance after 1982 because he could not afford to pay for 
treatment.  He indicated that he began to regularly use 
Benadryl in 1987 to treat his problems, when it became an 
over the counter drug.  He reported that his allergic 
problems disrupted his education and employment.

At a VA examination in February 1994, the veteran reported 
reactions to many allergens.  He noted his history, and 
described a reaction to poison oak in 1991.  He reported mild 
erythema and itching of his neck, as well as occasional 
episodic hives on the face and neck, controlled with 
Benadryl.  He also reported hay fever symptoms, first 
occurring after his period of active service.  On evaluation, 
the examiner noted that the skin was within normal limits.  
Diagnoses were reaction to poison ivy on active duty, 
recurrent episodic urticaria, and seasonal allergic rhinitis.     

The veteran testified at a hearing before the Board in March 
1996.  He reported at the time he visited the service 
department's allergy clinic in February 1974, the allergist, 
noting that he was hypersensitive, wanted to desensitize him 
to certain allergens.  This physician, however, apparently 
concluded that such a program would not be successful in the 
veteran's case.  The veteran also reported that he was given 
a medical profile at the time, restricting him from 
continuing with any duties to take place out in the field.  
He also testified that his first reaction after service 
occurred in April 1975, when he was outside in a lake area 
and had a reaction to poison oak.  He reported that he went 
to the Glasser Clinic and obtained a cortisone shot, which 
alleviated his rash.  He reported that from then on, he self-
treated rhus dermatitis and urticaria episodes with Benadryl, 
and that these episodes occurred a few times a year.  He 
indicated that this self-treatment was fairly successful 
until he built up a tolerance to Benadryl and related 
medications around 1993.  He testified that his skin problems 
affected his ability to properly complete his education, and 
he submitted his transcripts for review.  

The record contains VA treatment records dated from March 
1994 to August 1997.  During this time, there are records of 
visits by the veteran occurring several times a year to 
obtain review of his allergic conditions and to receive 
various medications.  These records include the results of 
allergy testing, where the veteran was found to be allergic 
to several trees and weeds, and strongly reactive to grasses.  

The veteran was given a VA skin diseases examination in 
February 1999.  The examiner noted the veteran's history, as 
well as his review of the claims folder.  The veteran 
reported that since service, he has had recurrences of 
pruritic lesions, particularly swelling and erythema of the 
left upper extremity, as well as eyelid swelling.  He 
complained that this skin trouble has become quite bothersome 
and has interfered with his life.  On clinical evaluation, 
the examiner saw no current skin lesions, but observed 
scattered, reportedly itchy areas of dry skin (not severe), 
which he classified as osteoatosis.  The examiner noted the 
veteran's consistent history of visits to allergists and 
prior diagnosis of urticaria.  He diagnosed a history of rhus 
dermatitis and chronic urticaria, etiology undetermined.  He 
reported that he agreed with a diagnosis of chronic 
urticaria, but commented that it is difficult to determine 
its etiology and effect on the veteran's life.  He did report 
that based upon his experience, urticaria is not a disabling 
problem, although it is bothersome.  He noted that there are 
good drugs available to treat the condition, and that the 
veteran appears to respond well to treatment.  

At a VA psychiatric examination also held in February 1999 
(described in detail later in this decision), the veteran 
reported frequent allergic reactions, and complained of their 
affect on his ability to obtain an education and employment.  

The veteran was afforded a new VA skin diseases examination 
in September 2001.  The examiner recorded a history from the 
veteran, for the for the first time reported by him as 
occurring on the flexors of the extremities in the dorsum of 
his feet in 1973, which he claimed was diagnosed as eczema by 
the service physician.  He noted that treatment included 
topical steroids.  On clinical evaluation, the examiner 
observed mild erythema on the flexors of the extremities and 
the dorsum of the feet, and a few small "sort-of" 
fascicular papules, more papular than fascicular.  His 
diagnosis was eczema, neurodermatitis, noting that both of 
these diagnoses were compatible, as one is a subgroup of the 
other.

Currently, the veteran is service-connected at a rating of 10 
percent for rhus dermatitis and urticaria under the former 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2002).  The 
former DC 7806 is used to rate cases of eczema, as well as 
most other skin disorders, except for scars.  See generally 
38 C.F.R. § 4.118.

Under the former DC 7806, a 10 percent evaluation is assigned 
where there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118.  A higher 30 percent rating is for assignment when 
there is exudation or itching constant, extensive lesions or 
marked disfigurement.  A maximum 50 percent evaluation is 
available where the skin disorder reveals ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.  Id.

The Board finds that the former criteria for awarding the 
veteran an increased evaluation in excess of 10 percent under 
DC 7806 have not been approximated.  See 38 C.F.R. § 4.7.  In 
the medical reports noted above, there has been little to no 
evidence of exudation or itching constant, extensive lesions 
or marked disfigurement as required for a 30 percent initial 
evaluation.  Accordingly, the Board finds that the veteran's 
reported and observed symptomatology is a much closer match 
to the criteria for a 10 percent evaluation.  Id.

The Board has also considered the availability of a higher 
initial evaluation under the scar rating codes, although 
there is little evidence of record of scarring.  Of these 
codes, only DC 7800 is potentially applicable; the evidence 
does not reflect that the veteran has scars that are the 
result of third degree burns (DC 7801) or that he has scars 
that cause limitation of function of his body parts (DC 
7805), while the remaining codes (DC 7802, DC 7803 and DC 
7804) do not provide for a rating above 10 percent.  Id.  
Under DC 7800 (for disfiguring scars of the head, face or 
neck), to award a 30 percent rating, there must be severe 
scarring.  Id.  As there is no evidence of the same in the 
record, a higher initial evaluation is therefore not 
available to the veteran under this code.  Further, the Board 
finds that there is insufficient competent medical evidence 
of record to assign a separate scar rating in this case.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board concludes, however, that for the period of the 
claim from August 30, 2002, to the present, the new criteria 
for rating skin disorders are more favorable to his claim, 
and apply to afford him an increased rating higher than his 
assigned 10 percent initial evaluation.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Effective August 30, 2002, during the pendency of this 
appeal, the criteria for rating skin disorders changed.  See 
67 Fed. Reg. 49,590-9 (July 31, 2002).  These new skin codes 
contain more specialized criteria for rating the various 
disorders of the skin.  To that end, there is a new DC 7806 
for rating eczema and dermatitis, but there is also a 
separate category for rating urticaria, under DC 7825.  
38 C.F.R. § 4.118.  The Board observes that the veteran is 
only service-connected for rhus dermatitis and chronic 
urticaria, and not for eczema.  Further, there is little to 
no recent evidence of record showing current rhus dermatitis, 
and most recorded diagnoses classify the condition based only 
upon its history.  The recent medical evidence, however, 
includes a chronic urticaria diagnosis, so the Board finds 
that the new DC 7825 is a more suitable to rate the veteran's 
current skin disorder(s).

Under the new DC 7825 for rating cases of urticaria, a 30 
percent evaluation is available where there is evidence of 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period, and requiring intermittent 
systemic immunosuppressive therapy for control.  A maximum 60 
percent evaluation is available where there is evidence of 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period despite continuous 
immunosuppressive therapy.  The Board finds that, affording 
the veteran the benefit of the doubt, and noting his 
treatment record and documented need for the use of 
antihistamines, corticosteroids and other drugs to control 
his conditions, a 30 percent rating under the new DC 7825 is 
for assignment for the period of his claim from August 30, 
2002.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Board holds, however, that the maximum 60 percent evaluation 
under DC 7825 is not for assignment here, as the record 
confirms that physicians have determined that the veteran's 
condition does respond well to drug treatment.     

The Board has also reviewed other categories under the new 
rating codes for skin disorders to determine if a rating in 
excess of 30 percent is available from August 30, 2002.  As 
noted, the new DC 7806 applies to cases of dermatitis or 
eczema, and a 60 percent rating is available where there is 
evidence that more than 40 percent of the entire body or more 
than 40 percent of exposed areas is affected, or if there is 
a need for constant systemic therapy such as corticosteroids 
or other immunosuppressive drugs required during the past 12-
month period.  In the veteran's case, however, the medical 
evidence does not reflect that he requires continuous drug 
therapy for active rhus dermatitis, or that a large area of 
his body or its exposed areas is currently affected by active 
rhus dermatitis, and the veteran is not service-connected for 
eczema.  Accordingly, the Board holds that the evidence does 
not warrant a higher rating under the new DC 7806.  
The new DC 7817 addresses cases of exfoliative dermatitis 
(erythroderma).  Under this code, a 60 percent evaluation is 
available where there is evidence of generalized involvement 
of the skin without systemic manifestations; and constant or 
near-constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet B-
light) treatments; or electron beam therapy required during 
the past 12-month period.  38 C.F.R. § 4.118.  The evidence, 
however, again does not indicate that the veteran has active 
rhus dermatitis, or that the condition has recently required 
therapy of this nature.  Accordingly, the Board finds that a 
higher rating of 60 percent is not available under DC 7817.  
See also 38 C.F.R. § 4.7.

The Board observes that the remaining new skin disorder 
rating codes under 38 C.F.R. § 4.118 do not represent 
conditions that are documented as service-connected in the 
veteran's case, nor are they sufficiently similar to his 
service-connected skin disorders.  The Board also again finds 
that the new scar codes are not applicable to the veteran's 
claim, for the same reasons as discussed previously.  

The Board has contemplated extraschedular evaluation here, 
but finds that there has been no showing that this disability 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the veteran's now-assigned 
evaluations; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See 38 C.F.R. § 4.1; Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Higher Initial Evaluation for Dysthymic 
Disorder/Somatoform Disorder,  Secondary to Under-Controlled 
Allergic Reactions

The veteran's service medical records, including his entry 
and exit examinations, were negative for any psychiatric 
complaints, symptoms or findings.  

At a VA psychiatric examination in February 1994, the veteran 
reported that he had had about 10 jobs since leaving the 
service in November 1974, with his longest period of 
employment lasting for two years, and that he was currently 
unemployed.  He stated that he had never received any 
psychiatric treatment, including admission to a psychiatric 
facility.  He noted that he was having emotional problems 
because of the stress of not being able to work because of 
his allergies, leading to anger and frustration, as well as 
problems sleeping.  He reported occasional loss of energy and 
loss of interest, and decreased self-esteem, decreased 
concentration, and a feeling of hopelessness.  He admitted to 
suicidal thoughts, but also stated that he felt he was 
incapable of following through with them.  Clinical 
evaluation revealed that the veteran was on time, casually 
groomed and dressed, and wore dark glasses throughout the 
interview.  He was oriented times three, but his affect and 
mood showed a mild dysphoria.  Memory was good for recent and 
remote events.  There was no evidence of any thought 
disorder, and the veteran denied illusions, hallucinations, 
or ideas of reference.  Insight and judgment were grossly 
intact.  The veteran reported that he had always been able to 
take care of himself, including his finances, but that he was 
presently living with his parents because of being unemployed 
due to his allergies.  The examiner's diagnosis was 
dysthymia,  secondary to allergies, and he assigned a Global 
Assessment of Functioning Scale Score (GAF Score) of 60 for 
the current and past year.       

At another VA psychiatric examination in February 1999, the 
veteran reported that he was living on an egg ranch, where he 
was employed as a handyman.  He stated that he had two part-
time jobs in order to cover his expenses.  He noted frequent 
and debilitating allergic reaction symptoms.  The examiner 
recorded that the veteran complained of jittery feelings and 
depression related to his sense that his allergic symptoms 
hold him back from full involvement in life experiences.  The 
veteran reported his history to the examiner, who also noted 
his review of the claims folder.  The veteran complained that 
his skin allergies affected his ability to complete an 
education, because when he had to go to campuses to attend 
courses, he became adversely affected by the vegetation 
there, causing him to later avoid attending classes because 
of his allergic reactions.  He averred that his allergy 
symptoms were poorly controlled by medications.  The examiner 
noted the veteran's report that he had become quite 
depressed, frustrated and upset about his perception that his 
allergies hold him back from living a full and happy life.  
The veteran relayed that he does his own shopping and 
cooking, and spent most of his time alone in his quarters 
watching television or movies, in the company of the couple 
who employed him on the ranch, or with the workers' family 
who managed the ranch.  

For the February 1999 VA examination, the veteran underwent 
psychiatric testing.  The examiner noted that the veteran 
provided a valid assessment profile, indicative of 
significant worry and concern over bodily functioning.  The 
examiner stated that patients who provide similar profiles 
tend to be very prone to hypersensitivity to what may be seen 
as minor physiological sensations.  The examiner noted that 
such patients are typically seen as socially inhibited, and 
frequently express feelings of inadequacy.  They often have 
poor interpersonal relationships and are overly sensitive to 
criticism and fearful of the judgments of other people.  
Similar patients are often described as passive dependent, 
and frequently complain of depression, anxiety and low energy 
level.  The examiner commented that, in fact, similar 
patients often express their distress through physiological 
symptoms rather than through outward emotional displays.  He 
stated that patients with similar profiles often show a fear 
of responsibility and tend to initially elicit empathy for 
their situation, but at times, this leads to resentments, as 
they focus almost exclusively on their symptoms and are very 
demanding of help.  He noted that, however, the resentment 
which they may often engender comes from the fact that 
usually they do not follow through on treatment 
recommendations.  He also reported that it is very typical 
for such patients to show mild to moderate levels of 
depression, with an overemphasis on somatic symptoms.  

The February 1999 VA examiner opined that the veteran 
perceives himself to be disabled due to his allergic 
reactions, noting that while there is little question of the 
reality of his allergies, it is apparent that his 
psychological response to them exacerbates the problem.  He 
observed that the veteran has relied on medications as a 
solution to his problems, yet he continues to reside and work 
in an environment which maximizes his exposure to 
environmental allergens.  The examiner opined that it is 
entirely possible that seeking employment in an environment 
in which there is controlled air conditioning and filtering 
systems would ease the allergic responses.  He noted that 
working as a handyman on an egg ranch, or in other outside 
employment, is guaranteed to increase the levels of the 
allergic reactions.  The examiner commented that it would 
appear that the veteran has accepted an invalid role for 
himself in response to his allergies.  He stated that at this 
point, the veteran is employable, and he recommended 
vocational rehabilitation as very important in allowing the 
veteran to seek employment in an environmentally controlled 
job atmosphere.  The examiner diagnosed dysthymic disorder 
and somatoform disorder, both secondary to under-controlled 
allergic reactions.  He assigned a current GAF score of 60, 
and a score of 65 for the past year.

The veteran underwent a new VA psychiatric examination in 
September 2001.  The examiner noted the veteran's history and 
her review of the claims file.  The veteran reported no 
history of inpatient or outpatient psychiatric treatment 
since the February 1999 VA examination.  He expressed 
frustration because of allergic reactions affecting his eyes.  
He noted that he used to easily anger and become impatient, 
but that he learned to control the anger, and feels that he 
has no choice about being impatient.  He indicated that he 
was still employed at the ranch, stating that he had been 
struggling with employment because he has can only work a 
half a day at a time, as he must restrict his activities due 
to his allergic reactions.  He initially said that he had not 
followed through with vocational rehabilitation because of a 
thumb disorder, but later revealed that he had not done so 
because he was unwilling to take the financial risk of 
renting an apartment closer to the training and employment, 
but then not being able to earn enough to pay for it.  He 
reported that he socializes with his employer and his 
employer's friends, as well as his extended family, and that 
he has grown very close to his employer.  He reported that he 
has never been married and has no children, but he described 
a close social relationship with his family.  He stated that 
he has no involvement with clubs, organizations or other 
activities, and indicated that he limits his social 
activities to preserve his physical health.  He denied any 
violence or assaultiveness, or suicide attempts.  

Clinical evaluation at the September 2001 VA examination 
revealed the veteran to be on time, casually dressed and 
groomed, and alert and oriented times three.  He was 
cooperative and pleasant, and his mood was described as calm.  
Affect was appropriate to the content being discussed.  Eye 
contact was good, speech was normal in rate and volume, and 
thought process was coherent, relevant and goal-directed.  He 
denied current suicidal ideation, but admitted that he had 
passive suicidal ideation at times, but would never act on 
it.  He stated that he was generally trusting of people, and 
denied paranoid thoughts.  He also denied auditory, visual or 
olfactory hallucinations, as well as thought insertion, 
broadcasting or withdrawal, and ideas of reference.  
Immediate recall and remote memory were grossly within normal 
limits, and concentration was good.  His abstracting and 
analytical ability were reported to be good.  His estimated 
level of intellectual functioning was in the average range, 
and his judgment and insight were good.  The examiner noted 
that the veteran did not describe obsessive or ritualistic 
behavior, or current problems with impulse control or 
inappropriate behavior.  He reported depressed mood 
approximately once a week last year, but much less often for 
this year.  He stated that he usually feels depressed 
following panicky symptoms in response to his allergy 
reactions.  He reported limited symptoms of panic attacks 
occurring once a week, but that he was able to handle them.  
He stated that he typically sleeps for four hours, wakes for 
an hour, and then returns to sleep for a couple of hours, and 
that he then feels rested for approximately half the time.  

Psychiatric testing for the September 2001 VA examination 
revealed that the veteran did not portray himself in either a 
more negative or positive light than the clinical picture 
would warrant, indicating that the results were valid.  The 
testing revealed that individuals like the veteran are 
typically preoccupied with their health status and physical 
problems.  Social interactions and conversations likely focus 
on their health problems, and their self-image may be largely 
influenced by beliefs that they are handicapped by their poor 
health.  This testing revealed the veteran to be in the mild 
to moderate range of depressive symptoms.

The September 2001 VA examiner summarized the veteran's 
current psychosocial functioning status.  She stated that his 
performance in part-time employment at the ranch where he 
resides appears to be satisfactory, and that he has learned 
to work around potential allergic reaction flare-ups.  She 
found him to be capable of routine responsibilities of self-
care, and noted that he maintains social relationships with 
his family.  She stated that he appears to perform family 
role functioning with his friend/employer.  The examiner also 
observed that he appeared somewhat preoccupied with his 
physical health, and sacrifices social and leisure pursuits 
in order to maintain a focus on it.  

The September 2001 VA examiner diagnosed anxiety disorder, 
not otherwise specified (mixed anxiety and depression), as 
well as somatoform disorder secondary to allergic reactions, 
by history.  She assigned a GAF score of 65 for the current 
and past year.  She opined that the veteran appears to be 
experiencing anxiety and depressed mood secondary to allergic 
reactions, but that he does not continue to meet the full 
criteria for a diagnosis of dysthymic disorder.

The veteran is currently service-connected at a rating of 10 
percent for his dysthymic disorder/somatoform disorder, 
secondary to under-controlled allergic reactions, under the 
current 38 C.F.R. § 4.130, DC 9433 (2002).  The veteran's 
claim for service connection for this mental disorder was 
filed in October 1993.  Effective November 7, 1996, during 
the pendency of this appeal, the criteria for rating mental 
disorders changed.  See 61 Fed. Reg. 52700 (Oct. 8, 1996).  

The Board will first discuss the applicability of the 
criteria of 38 C.F.R. § 4.132, DC 9405, previously in effect 
through November 6, 1996, as applicable to psychoneurotic 
disorders.  Under the old criteria, a higher 30 percent 
evaluation is warranted where there is evidence of definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, where psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  (A lower 10 percent evaluation is 
applicable to cases representative of less than the criteria 
for a 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.)  Next, a 50 percent evaluation is warranted if 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility and efficiency levels is so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
is warranted where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired, and where psychoneurotic symptoms were of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is to be granted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment. 

The term "definite" has been defined as "distinct, 
unambiguous, and moderately large in degree," and a 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93; Hood v. Brown, 4 Vet. App. 301 (1993).  The 
Board and the RO are bound by this interpretation of the 
term.  38 U.S.C.A. § 7104(d)(1) (West 2002).  

A review of the veteran's mental disorder under application 
of the old criteria fails to reveal that from October 25, 
1993, to November 6, 1996, his symptomatology approximated 
the criteria required for a 30 percent initial evaluation, 
including definite impairment in establishing and maintaining 
relationships and in the work environment.  To the contrary, 
the veteran admitted close relationships with his employer, 
friends and family members, and he noted that he limited 
other social activity to minimize physical (not mental) 
allergic reactions.  As to "definite" industrial 
impairment, the Board notes that the veteran has been able to 
find work and that a VA examiner has found him to be 
employable (although more suitably indoors) and that the 
veteran actively chose not to complete his course of 
vocational rehabilitation for reasons clearly separate from 
his mental disorder.  The Board therefore finds that the 
veteran's symptomatology more nearly approximates the 
criteria for a 10 percent initial evaluation under the old 
criteria, reflective of some lesser level of impairment in 
these areas.  See 38 C.F.R. § 4.7.  In sum, application of 
the pre-November 1996 regulatory criteria to the evidence 
does not support the conclusion that a higher initial 
evaluation beyond 10 percent is merited in this case.

With regard to the post-November 1996 criteria, a 10 percent 
rating for the veteran's mental disorder contemplates a 
disability picture characterized by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  See 38 C.F.R. § 4.130, 
DC 9423, 9433, 9435 (2002).  In order for a 30 percent rating 
to be assigned, the disability picture would need to 
approximate occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions and recent events.  
The Board further observes that a 50 percent rating is for 
assignment under the current criteria where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., the retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating is available where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  A 100 percent rating 
is assigned where there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.   Id.

The Board finds that the balance of the factors warranting 
the assignment of a 30 percent rating under the new criteria 
for rating mental disorders are present in this case, and 
accordingly the new criteria are more favorable to the claim.  
See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7; Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, application of the post-
November 1996 rating criteria affords the veteran an 
increased rating of 30 percent for his mental disorder, but 
only from November 7, 1996.  VAOPGCPREC 3-00; 38 U.S.C.A. § 
5110(g).

As noted, a 30 percent rating under the new criteria 
contemplates occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions and recent events.  
38 C.F.R. § 4.130.  The evidence detailed above does note 
some occupational and social impairment, and yet many noted 
"normal" behaviors.  The evidence also, however, documents 
findings of depressed mood and anxiety at the veteran's most 
recent VA examination, as well as his report of panic attacks 
occurring at least once a week, and sleep disturbances on a 
regular basis.  Accordingly, as there is credible evidence of 
most of the criteria required for a 30 percent rating under 
the new regulations, the Board finds that an increased 
evaluation from November 7, 1996, is appropriate.  38 C.F.R. 
§ 4.7.  A higher 50 percent rating under the new criteria, 
however, is not warranted, as there is little to no evidence 
of the majority of the required symptomatology in the record, 
including flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking; to the contrary, the 
most recent VA examination revealed normal findings in these 
areas.     

The Board has also considered the veteran's GAF scores, 
reported at 60 for the current and past year at the February 
1994 VA examination, at 60 at the February 1999 VA 
examination (with 65 for the past year), and at 65 at the 
September 2001 VA examination (with 65 for the past year).  A 
GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 
267, citing The American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  A GAF score of 51 to 60 is defined as when there 
are moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR when there is moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
DSM-IV at p. 46-7.  A GAF score in the range of 61 to 70 is 
described as having some mild symptoms (e.g., depressed mood 
and mild insomnia) OR some difficulty in social, occupational 
or school functioning (e.g., occasional truancy or theft 
within the household), but generally functioning pretty well, 
and having some meaningful interpersonal relationships.  Id.  
Accordingly, the Board finds that a review of the veteran's 
GAF scores, representative of moderate mild to moderate 
psychiatric symptomatology, confirm its opinion that that a 
30 percent rating is appropriate under the new criteria for 
rating mental disorders, but they still do not support a 
higher initial evaluation beyond 10 percent under the old 
criteria.     

The Board has contemplated extraschedular evaluation, but 
finds that there has been no showing that this psychiatric 
disability has: (1) caused marked interference with 
employment beyond the interference contemplated in the now-
assigned ratings; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See 38 C.F.R. § 4.1; Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a higher initial evaluation in excess of 10 
percent for rhus dermatitis and urticaria before August 30, 
2002, is denied.

Entitlement to an increased evaluation of 30 percent for rhus 
dermatitis and urticaria, effective from August 30, 2002, is 
granted.

Entitlement to a higher initial evaluation in excess of 10 
percent for dysthymic disorder/somatoform disorder, secondary 
to under-controlled allergic reactions before November 7, 
1996, is denied.

Entitlement to an increased evaluation of 30 percent for 
dysthymic disorder/somatoform disorder, secondary to under-
controlled allergic reactions, effective from November 7, 
1996, is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

